CD          EXAS




                                July 20,     1951


Hon. Robert S. Cslvert                      Opinion No. V-1209
Comptroller   of Public Accounts
Austin, Texas                               Re:     Legality of transferring   a
                                                    thirty dollar annual tax re-
                                                    ceipt on a five cent coin-
                                        .
                                                    operated marble table to a
                                                    different kind of five cent
                                                    coin-operated   machine when
                                                    the marble table is sold or
Dear Mr.   Calvert:                                 destroyed.

             Your     request   for an opinion reads,       in part, as follows:

             “Section 4 (e) of Article III of House Bill 8, Chap-
      ter 495, Acts of the 44th Legislature,    Third Called Ses-
      sion of 1936 [Art. 7047a-2,     V.C.S.], reads as follows:

              ” ‘The term “skill or pleasure coin-operated
      machines”as     used herein shall mean and include every
      coin-operated     machine of any kind or character what-
      soever, when such machine or machines dispense or
      are used or are capable of being used, or operated for
      amusement      or pleasure or when such machines are
      operated for the purpose of dispensing or affording
      skill or pleasure,    or for any other purpose other than
      the dispensing    or vending of “merchandise    or music”
      or “service    exclusively,  as those terms are defined
      herein.    The following are express.ly included within
      said term:     marble machines,    marble table machines,
      marble shooting machines,       miniature race track ma-
      chines, miniature football machines,      miniature g,olf
      machines,     miniature bowling machines,    and all other
      coin-operated     machines which dispense or afford skill
      or pleasure.’

             “The tax rate is $30 per calendar year on five
      cent coin-operated   ‘skill or pleasure machines’ and
      $60 per calendar year when the coin or token used in
      operation is one of the value in excess of five cents.

             “If a coin-operated  machine operator has paid
      $30 state tax on a five-cent  coin-operated  marble
      table and the marble table is sold or d,estroyed, could
Hon. Robert   S. Calvert,    Page 2 (V-1209)




       the $30 tax receipt issued for the marble table be trans-
       ferred to a five-cent  coin-operated    miniature bowling
       machine?    Or transferred    to any other five-cent coin-
       operated skill or pleasure machine?

              “If your answer to the above question is in the
       affirmative,   could the $30 coin-operated  marble ma-
       chine tax receipt be applied as credit on part payment
       of the tax on another type of ‘skill or pleasure machine’
       that requires   a ten-cent coin to operate and that car-
       ries an annual tax of $6’07 ”

              Article   7047a-3,   V.C.S.,   provides,     in part, as follows:

               “Every ‘Owner’ as that term is hereinabove      de-
       fined, who owns, controls,    possesses, exhibits, displays,
       or who permits to be exhibited or displayed in this State
       any ‘coin-operated    machines’ as that term is defined
       herein, shall pay and there is hereby levied on every
       coin-operated    machine as defined in this Act, except
       such as are exempted herein, an annual occu
       determined by the following schedule:..     . ” Ef$t.$s
       added.)

              Article   7047a-2,   V.C.S.,   defines     the term   “owner”   as
follows:

               “The term ‘owner’ as used herein shall mean
       and include any person, individual, firm, company, as-
       sociation or corporation  owning or having the care,
       control, management    or possession of any ‘coin-oper-
       ated machine’ in this State.”

              We have carefully examined all the provisions    of the
law which levy taxes upon coin-operated     machines and find that the
Legislature   has not in any manner provided for either a refund of
the tax levied or the transfer of the license or permit issued to evi-
dence the payment of the tax to a different machine by reason of
the fact that the machine is either sold, lost, destroyed,  or is no
longer in use.

             We think it is clear that Article  7047a-3 levies an annual
tax upon every coin-operated    machine as defined in the statutes    levy-
ing the tax. If the license or permit could be transferred    to a dif-
ferent machine, the result would be that the annual tax levied against
each machine would not be collected,    but only an annual tax in the
stated amount would be collected by reason of the operation of two
or more machines during the taxable year.
.   1.   .




             Hon. Robert   S. Calvert,    Page   3 (V-1209)




                           We therefore    answer    your     questions   in the negative.


                                            SUMMARY

                          The license or permit issued to the owner of a
                   coin-operated   machine evidencing the payment of the
                   annual occupation tax cannot lawfully be transferred
                   to a different coin-operated machine.

                                                                    Yours    very   truly,

                                                                     PRICE DANIEL
                                                                    Attorney General


             APPROVED:
                                                                          W. V. Geppert
             resse P. Luton, Jr.                                              Assistant
             Reviewing As.sistant

             Charles D. Mathews
             First Assistant

             WVG/mwb